                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

JOHN ROBERT DEMOS,                               )
                                                 )
                 Petitioner,                     )
                                                 )
       v.                                        )             No. 4:19-cv-818-NAB
                                                 )
DONALD HOLBROOK,                                 )
                                                 )
                 Respondent.                     )

                                 MEMORANDUM AND ORDER

       This matter is before the Court for review of a petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2241 and a motion for leave to proceed in forma pauperis filed by John Robert

Demos, a frequent pro se and in forma pauperis litigator. The Court will grant petitioner leave

to proceed in forma pauperis, and will dismiss the petition.

       Petitioner is an inmate at the Washington State Penitentiary in Walla Walla, Washington,

where he is serving a sentence imposed by a Washington state court in 1978. Petitioner states he

is challenging the legality of his 1978 arrest, trial and conviction. He alleges his case involves

treaty rights under the Vienna Convention, and he claims to be a foreign national, a diplomat,

and a “protectorate of the Knights of [illegible]” who answers only to “the P.O.P.E. of Rome and

God Himself.” (Docket No. 1 at 6). He states he should be placed in the custody of the United

States Attorney General, who must then notify the “Grand Masonic Lodge of England, the

Vatican in Rome, the Grand Knight, the British Prime Minister, and the President of the United

States.”    Id. at 6-7.

       Jurisdiction over a petition for a writ of habeas corpus brought pursuant to 28 U.S.C. §

2241 lies either in the district of physical confinement or in the district in which a custodian
against whom the petition is properly directed is present. McCoy v. United States Board of

Parole, 537 F.2d 962, 964 (8th Cir. 1976). Petitioner is not confined within this judicial district,

and his custodian is the warden of the Washington State Penitentiary in Walla Walla,

Washington. Consequently, this Court lacks jurisdiction to grant the writ, and will therefore

dismiss this case pursuant to Fed. R. Civ. P. 12(h)(3). The Court notes that, even if there were a

basis for this Court’s jurisdiction, the petition would be subject to dismissal because petitioner’s

asserted grounds for relief are frivolous. Finally, because petitioner has not made a substantial

showing of the denial of a constitutional right, a certificate of appealability will not issue. 28

U.S.C. § 2253(c); Slack v. McDaniel, 529 U.S. 473, 483–85 (2000).

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion for leave to proceed in forma

pauperis (Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that petitioner’s petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 is DISMISSED for want of jurisdiction.

       IT IS FURTHER ORDERED that no certificate of appealability shall issue.

       A separate order of dismissal will be entered herewith.

       Dated this ___4th____ day of April, 2019.




                                                  \s\ Jean C. Hamilton
                                                  JEAN C. HAMILTON
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
